Mr. Justice Tantis delivered the opinion of the court: The claim filed by claimant, Joseph Argento, recites that on January 16, 1935, while employed by the State of Illinois as an oil inspector in the Department of Finance, he was driving his antomobile on Lake Shore Drive in Chicago; that he was struck by another automobile and he suffered injuries thereby; that his duties were to go from one concern to another taking samples of gasoline and kerosene therefrom to the State office for proper tests. Claimant states that his earnings were One Hundred Fifty ($150.00) Dollars per month; that he is married and had two children at the time of the accident under sixteen years of age; that he has received no compensation on account of his accidental injuries, and that medical services incurred as a result thereof were not paid for by the State, but were paid by claimant. The complaint contains no averment as to what injuries were suffered by claimant, what medical expense was incurred or what, if any, time he lost as a result of the accident. No bill of particulars is attached to the complaint, as required by Court of Claims Rule 6 (a), and the claim is insufficient under the requirements of Rule 4 (a) for the determination of any award. The Attorney General has filed a motion to dismiss the claim, and the motion is hereby allowed and the claim dismissed.